Citation Nr: 0816138	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
shell fragment wound, left calf, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for service-connected 
shell fragment wound, left thigh, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for service-connected 
residuals, shell fragment wound, left wrist, with retained 
foreign body, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for service-connected 
scar, secondary to shell fragment wound, left wrist, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for service-connected 
scar, secondary to shell fragment wound, left calf, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for service-connected 
scar, secondary to shell fragment wound, left thigh, 
currently evaluated as 10 percent disabling.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, I.B.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In February 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination of these claims and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

On April 25, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that he wished to withdraw his current claims on 
appeal.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issues 
of entitlement to an increased rating for service-connected 
shell fragment wound, left calf, currently evaluated as 10 
percent disabling, an increased rating for service-connected 
shell fragment wound, left thigh, currently evaluated as 10 
percent disabling, an increased rating for service-connected 
residuals, shell fragment wound, left wrist, with retained 
foreign body, currently evaluated as 10 percent disabling, an 
increased rating for service-connected scar, secondary to 
shell fragment wound, left wrist, currently evaluated as 10 
percent disabling, an increased rating for service-connected 
scar, secondary to shell fragment wound, left calf, currently 
evaluated as 10 percent disabling, and an increased rating 
for service-connected scar, secondary to shell fragment 
wound, left thigh, currently evaluated as 10 percent 
disabling, the Board does not have jurisdiction to consider 
the claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
all issues and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
must be dismissed.

In a statement from the veteran, dated March 17, 2008, that 
was received by the Board on April 25, 2008, the veteran 
stated that he desired to withdraw his appeal.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to the issues that are listed on the cover 
page of this decision.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the claims, and they must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).


ORDER

The appeal is dismissed.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


